SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 MARCH 1, 2011 (Date of Report) ALANCO TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) 0-9437 (Commission File No.) ARIZONA86-0220694 (State or other jurisdiction)(IRS Employer Identification No.) 15, SUITE 3, SCOTTSDALE, ARIZONA85260 (Address of Principal Executive Office)(Zip Code) (480) 607-1010 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): () Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) () Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) () Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) () Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement The Company entered into an agreement, signed on February 22, 2011 but not effective until signatures were released on February 24, 2011, with Tim Slifkin, a member of the Company’s Board of Directors, and Tom Robinson, Executive Vice President of StarTrak Systems, LLC (“StarTrak”) and a named executive officer of the Company.The agreement provides incentive compensation to Mr. Slifkin and Mr. Robinson upon the successfulcompletion of the sale of StarTrak to ORBCOMM, Inc., a transactiondisclosed in Form 8-K filed on Monday, February 28, 2011. Item 9.01Financial Statements and Exhibits Exhibit 99.1Settlement Agreement and Mutual Release SIGNATURES ALANCO TECHNOLOGIES, INC. Date: March 1, 2011 By: /s/John A Carlson Chief Financial Officer
